Citation Nr: 0507964	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  00-12 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUES

1.  Entitlement to service connection for a stomach 
disability.  

2.  Entitlement to service connection for a right knee 
disability.  

3.  Entitlement to service connection for a low back 
disability.  

4.  Entitlement to service connection for a right shoulder 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel

INTRODUCTION

The veteran had active military service from September 1966 
to May 1970.  His DD-Form 214 reflects service in the 
Republic of Vietnam and receipt of a Purple Heart and Combat 
Action Ribbon.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision in 
which the RO, inter alia, denied the veteran's petition to 
reopen his claim for service connection for a right shoulder 
disability, and also denied service connection for tinnitus, 
a stomach disability, a right knee disability, and a low back 
disability.  The veteran filed a notice of disagreement (NOD) 
in February 2000, and the RO issued a statement of the case 
(SOC) in March 2000.  The veteran filed a substantive appeal 
(via a VA Form 9, Appeal to Board of Veterans' Appeals) in 
April 2000.  

Thereafter, in a January 2002 rating decision, the RO granted 
service connection and assigned a 10 percent evaluation for 
tinnitus, effective December 30, 1998.  This action is 
considered a full grant of the benefit sought on appeal with 
respect to that claim, and the issue is no longer in 
appellate status.  

In a November 2002 decision, the Board reopened the veteran's 
claim for service connection for a right shoulder disability, 
and rendered its decision on additional issues previously 
before the Board.  The Board also determined further 
evidentiary development was warranted with respect to the 
veteran's claims for service connection for his stomach, 
right knee, low back, and right shoulder disabilities.  The 
Board undertook such development pursuant to the version of 
38 C.F.R. § 19.9(a)(2) (2002) and Board procedures then in 
effect.  Later, however, the provision of 38 C.F.R. § 19.9 
purporting to confer upon the Board jurisdiction to 
adjudicate claims on the basis of evidence developed by the 
Board, but not reviewed by the RO, was held to be invalid.  
See Disabled American Veterans (DAV) v. Secretary of Veterans 
Affairs (Secretary), 327 F.3d 1339 (Fed. Cir. 2003).   Hence, 
in November 2003, the Board remanded these matters to the RO 
for accomplishment of the actions directed by the Board.  
After completing the requested actions, the RO continued 
denial of the veteran's claims (as reflected in a December 
2004 supplemental SOC (SSOC)).  

For the reasons expressed below, the matters on appeal are 
again being remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
when further action, on his part, is required.


REMAND

Unfortunately, the Board's review of the claims file reveals 
that further RO action on the claims on appeal is warranted 
even though such action will, regrettably, further delay a 
final decision on these claims.  

In reviewing the claims file, the Board finds veteran is 
found to have provided sufficient notice of outstanding 
records of VA treatment that may potentially bear on his 
claims on appeal.  Therefore, additional development in this 
regard is required.  

The veteran initially filed his claims for service connection 
for stomach, right knee, low back, and right shoulder 
disabilities in December 1998.  During a March 1999 VA 
"Joints" examination, the veteran reported that he had not 
been treated for right knee, low back, and right shoulder 
disabilities and that, "I just live with it."  During his 
November 2004 VA "Joints" examination, the examiner noted 
that, "Since discharge from military service [1970], veteran 
has been seen at New York and Northport VA facilitiers [sic] 
off and on."  The veteran reported that the last time he had 
been seen was "last year."  During a November 2004 VA 
"Intestines" examination, the examiner noted that, 
"Veteran is followed up at HMO; and also followed up at 
primary care clinic and mental health clinics, Northport VA 
facility."  

Since the March 1999 VA examination, the RO has requested on 
numerous occasions (most recently, in May 2004), that the 
veteran identify medical treatment providers from which he 
wished the RO obtain evidence; the veteran has failed to 
respond to these requests.  No matter, as VA has a duty to 
request all available and relevant records from federal 
agencies, and VA has been placed on notice of possibly 
relevant VA treatment records, the Board finds that the RO 
should obtain any available medical records from the New York 
and Northport VA medical centers (VAMC) since 1970.  See 38 
C.F.R. § 3.159(c)(2), (c)(3).  See also Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA is deemed to have constructive 
knowledge of all VA records and such records are considered 
evidence of record at the time a decision is made).  

The Board also finds that additional medical opinions with 
respect to the veteran's claims for right knee, low back, and 
right shoulder disabilities are also warranted.  

The report of a March 1999 VA "Spine" examination reflects, 
inter alia, a diagnosis of chronic low back pain with 
degenerative changes at L5-S1 with a grade I 
spondylolisthesis.  In the November 2002 remand, the Board 
requested that an examiner review the claims file and provide 
an opinion as to a medical relationship, if any, between the 
veteran's right knee, low back, and right shoulder 
disabilities and service.  However, the November 2004 VA 
"Joints" and "Spine" examination reports do not include 
any such medical opinion with regard to the veteran's low 
back.  As such, a remand is required to provide such opinion.  
See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the 
Board confers on the claimant, as a matter of law, the right 
to compliance with the remand orders.  Where the remand 
orders of the Board are not complied with, the Board itself 
errs in failing to insure compliance.)  

Furthermore, the November 2004 VA examiner who conducted the 
"Joints" and "Spine" examinations noted that he was unable 
to provide any opinion with respect to the veteran's right 
knee and shoulder disabilities without resorting to 
speculation.  However, in view of the need for an opinion 
from that examiner regarding the veteran's 1ow back, the RO 
should again request that that examiner attempt to provide an 
opinion as to the medical relationship, if between the 
veteran's right knee and right shoulder disabilities and 
service.  

Therefore, the Board finds that the claims file should be 
returned to the November 2004 examiner for a supplemental 
opinion regarding the veteran's claims for service connection 
for right knee, low back, and right shoulder disabilities, 
based upon a comprehensive review of the evidence (to 
particularly include any evidence added to record) that 
provides a complete rationale for any conclusion reached.  
See 38 U.S.C.A. § 5103A(d) (West 2002).  The RO should 
arrange for the veteran to undergo an additional orthopedic 
examination only if the November 2004 examiner is unavailable 
and/or such examination is needed to answer the questions 
posed.

The Board also points out that, to ensure that all due 
process requirements are met, the RO should also give the 
veteran another opportunity to present information and/or 
evidence pertinent to his claims on appeal.  The RO's notice 
letter to the veteran should explain that he has a full one-
year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 
2002); but see also Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C.A. § 5103(b)(3)) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO should also request that the veteran provide all 
pertinent evidence in his possession (not previously 
requested).  After providing the appropriate notice, the RO 
should attempt to obtain any additional evidence for which 
the veteran provides sufficient information, and, if needed, 
authorization, following the procedures prescribed in 38 
C.F.R. § 3.159 (2004).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the New 
York and Northport VAMCs records 
associated with the veteran's evaluation 
and/or treatment at those facilities 
since 1970.  The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) (2004) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.  

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, signed 
authorization to enable it to obtain any 
additional evidence not currently of 
record that pertains to the veteran's 
claims on appeal.  

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).  

3.  If the veteran responds, the RO 
should assist the veteran in obtaining 
any additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2004).  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

4.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should forward the veteran's claims 
file to the November 2004 VA examiner 
that conducted both the VA "Joints" and 
"Spine" examinations.  That physician 
should review the veteran's claims file 
(with particular attention given to his 
examination reports and evidence since 
added to the record) and provide a 
supplemental opinion, with respect to 
each diagnosed right knee, low back, and 
right shoulder disability, as to whether 
it is at least as likely as not (i.e. 
there is at least a 50 percent 
probability) that such disability is the 
result of an injury or disease incurred 
in or aggravated by the veteran's 
service.  The examiner, again, should 
specifically address the significance, if 
any, of the diagnosis of a "concussion" 
to the right shoulder made immediately 
following service, and the veteran's 
assertions that he was wounded by a land 
mine in March 1968 that resulted in 
multiple injuries.  

The examiner must provide the complete 
rationale for the conclusions reached in 
a printed (typewritten) report.  

The RO should arrange for the veteran to 
undergo examination only if the November 
2004 VA examiner is unavailable and/or 
such examination is needed to answer the 
questions posed above.  

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall, 11 Vet. App. at 268.  

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal, in light of all pertinent 
evidence and legal authority.  

7.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).




